Fourth Court of Appeals
                                San Antonio, Texas
                                     August 13, 2014

                                   No. 04-14-00379-CV

                  IN THE INTEREST OF A.L.G AND E.B.G., Children,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-05217
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
         The Appellant’s Motion for Continuance to file brief is GRANTED. The appellant’s
brief is due on September 11, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court